Title: From Thomas Jefferson to Rayneval, 17 April 1789
From: Jefferson, Thomas
To: Gérard de Rayneval (Reyneval), Joseph Matthias



Sir
Paris April 17. 1789.

As the moment of my departure approaches, I take the liberty of recalling to your mind the order I have sollicited for the delivery of our arms and stores at Nantes, arrested there by Schweighauser & Dobrée. I am very anxious to be enabled to give final orders on that subject before I go, and therefore am obliged to be troublesome to you about it.—I have the honor to be with sentiments of the most perfect esteem and respect Sir Your most obedient and most humble servant,

Th: Jefferson

